Exhibit 32.1 WRITTEN STATEMENT PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Annual Report of NuZee, Inc. and its subsidiaries (the “Company”) on Form 10-K for the year ended September 30, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the Company’s Chief Executive Officer, Craig Hagopian, certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13a-14(b) or 15d-14(b) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: January 14, 2014 NUZEE, INC. By: /s/ Craig Hagopian Craig Hagopian, Chief Executive Officer (Principal Executive Officer)
